Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 1 of 36 PageID #: 7891




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CIRBA INC. D/B/A DENSIFY                            Civil Action No. 19-742 (LPS)
 and CIRBA IP, INC.,

                         Plaintiffs,                 JURY TRIAL DEMANDED

        v.

 VMWARE, INC.,

                         Defendant.



                           STIPULATED PROTECTIVE ORDER

       WHEREAS, Plaintiffs Cirba Inc. (d/b/a Densify) and Cirba IP, Inc. (collectively

“Densify”) and Defendant VMware, Inc. (“VMware”) expect discovery in the above-captioned

action, including any appeals therefrom (this “Litigation”), to encompass certain information that

may constitute proprietary, confidential, commercially sensitive, trade secrets, and/or other

confidential research, development, business, or commercial information. If such information is

disclosed or disseminated in an unprotected manner, it may cause substantial harm to Plaintiffs,

Defendant, and/or nonparties, including loss of competitive advantage, loss of existing business,

and loss of business opportunities. Accordingly, the Parties, by and between their representative

counsel, have stipulated and agreed, pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure and subject to the approval of the Court, that the following Stipulated Protective Order

(the “Protective Order”) shall govern the handling of Discovery Material in the Litigation.

                                        DEFINITIONS

       1.      “Affiliate” means any Third Party that directly or indirectly through one or more

intermediaries controls, or is controlled by, or is under common control with, a Party to this

                                                1
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 2 of 36 PageID #: 7892



Litigation.

       2.      “CHALLENGING PARTY” means a Party or Third Party that challenges the

designation of information or items under this Protective Order.

       3.      “CONFIDENTIAL” means information that constitutes, contains, reveals, or

reflects trade secrets or other confidential research, development, business, or commercial

information within the meaning of Fed. R. Civ. P. 26(c), including but not limited to: including

material which reflects or contains any of the following: (i) confidential, proprietary, or

commercially sensitive information; (ii) any information which is not generally known and

which the Producing Party would not normally reveal to Third Parties or would cause Third

Parties to maintain in confidence; or (iii) confidential information of a Third Party that the

Producing Party is bound by a separate confidentiality agreement or court order to maintain in

confidence and that the Producing Party is permitted to produce in this Litigation, including

scientific and technical information; financial, budgeting and/or accounting information;

information about existing and potential customers; marketing and other business strategies,

decisions, or negotiations; personnel compensation, evaluations, and other employment

information; and includes such confidential and proprietary information about a Third Party,

including parents, subsidiaries, and/or other Affiliates.    Provisions of this Protective Order

relating to CONFIDENTIAL information shall be understood to encompass any information

derived from, as well as testimony and oral conversation related to, CONFIDENTIAL

information, and all copies, excerpts, and summaries thereof.

       4.      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” means highly

sensitive CONFIDENTIAL information or items, disclosure of which to another Party or Third

Party would create a substantial risk of serious harm that could not be avoided by less restrictive



                                                2
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 3 of 36 PageID #: 7893



means. Such information or items may include, for example:

           (a)     information concerning proposed or actual research and development, whether or

not such research and development has resulted in a commercial product that has been disclosed

to the public;

           (b)     business, marketing, or strategic proposals or plans; customer, vendor, and

employee lists, whether targeted or actual; and

           (c)     financial information, such as that related to expenses, costs, pricing, sales, or

profits;

           (d)     highly sensitive design, development, technical, or manufacturing information;

           (e)     licensing agreements and communications; and

           (f)     alleged trade secrets, i.e., information, including a formula, pattern, compilation,

program, device, method, technique, or process, that

                  i.      derives independent economic value, actual or potential, from not being

           generally known to, and not being readily ascertainable by proper means by, other

           persons who can obtain economic value from its disclosure or use, and

                 ii.      is the subject of efforts that are reasonable under the circumstances to

           maintain its secrecy.

           5.      “HIGHLY CONFIDENTIAL – SOURCE CODE” means highly sensitive

Highly Confidential Attorney’s Only native source code (including computer code, comments on

code and revision histories, “include” files, make files, link files, and other human-readable files

used in the generation, building, or compiling of software or firmware), algorithms, pseudocode,

or descriptions of such code, files, algorithms, or pseudocode that are substantially equivalent to

the actual code, disclosure of which to another Party or Third Party would create a substantial



                                                    3
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 4 of 36 PageID #: 7894



risk of serious harm that could not be avoided by less restrictive means.

       6.      “CONFIDENTIAL Discovery Material” means Discovery Material that a

Producing Party designates as CONFIDENTIAL pursuant to the terms of this Protective Order.

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES-ONLY Discovery Material” means

Discovery Material that a Producing Party designates as HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY pursuant to the terms of this Protective Order. “HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material” means Discovery Material that a

Producing Party designates as “HIGHLY CONFIDENTIAL – SOURCE CODE.”

       7.      “DESIGNATING PARTY” means a Party or Third Party designating Discovery

Material as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”

       8.      “Discovery Material” means all documents, testimony, pleadings, exhibits, and

all other material or information produced or disclosed in this Litigation, including disclosures,

contentions, responses to requests for production of documents and/or things, answers to

interrogatories, responses to requests for admissions, documents and things made available for

inspection, deposition testimony, expert testimony and reports, and all other disclosures made

and discovery taken pursuant to the Federal Rules of Civil Procedure and any order of this Court,

including Third Party discovery pursuant to Rule 45, matters in evidence, and any other

information hereafter furnished, directly or indirectly, by or on behalf of any Party, Third Party,

or witness in connection with this Litigation. This Protective Order and its protections shall

apply to all Discovery Material.

       9.      “Expert” means a person with specialized knowledge or experience in a matter

pertinent to this Litigation, including any associates or analysts working under the supervision of



                                                 4
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 5 of 36 PageID #: 7895



the Expert, with disclosure only to the extent necessary to perform such work, who has been

retained by a Party or its Outside Counsel to serve as an expert witness or as a consultant in this

Litigation who, at the time of retention, is not an officer, director, or employee of a Party or an

Affiliate and is not anticipated to become an officer, director, or employee of a Party or an

Affiliate. Nothing in this Protective Order purports to alter in any way the requirements for

offering testimony under Fed. R. Evid. 703, or to define the term “expert” for purposes other

than those addressed in this Protective Order.

       10.     “Designated In-house Counsel” means an attorney who is an employee of a

Party or an Affiliate to whom disclosure of HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY Discovery Material is reasonably necessary for the purposes of this litigation.

       11.     “Outside Counsel” means any attorney from a law firm that has made a formal

appearance as counsel of record for a Party in this Litigation and who is not an employee of a

Party or an Affiliate.

       12.      “Party” means any party to this Litigation, including all of its officers, directors,

employees, consultants, retained experts, and Outside Counsel (and their support staffs).

       13.     “Densify” means Cirba Inc. (d/b/a Densify) and Cirba IP, Inc.

       14.     “VMware” means VMware, Inc.

       15.     “Producing Party” means any Party or any Third Party who produces or

otherwise discloses, whether through formal or informal means, Discovery Material in this

Litigation.

       16.     “Professional Vendor” means a person or entity that provides litigation support

services (e.g., photocopying, audio or video recording, translating, preparing exhibits or

demonstrations, and organizing, storing, or retrieving data in any form or medium; jury



                                                 5
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 6 of 36 PageID #: 7896



consulting including mock jurors, mock trial coordination) and their employees and

subcontractors.

         17.   “Protective Order” means this Stipulated Protective Order.

         18.   “Protected Material” means any Discovery Material that is designated as

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

“HIGHLY CONFIDENTIAL – SOURCE CODE.”

         19.   “Receiving Party” means any Party that receives Discovery Material produced or

otherwise disclosed by any Producing Party.

         20.   “Third Party” means a person or entity that is not a Party.

                                              SCOPE

         21.   The protections conferred by this Protective Order cover not only Protected

Material (as defined above), but also (1) any information copied or extracted from Protected

Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

Material. However, the protections conferred by this Protective Order do not cover the following

information: (a) any information that is in the public domain at the time of disclosure to a

Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Protective Order, including becoming part

of the public record through trial or otherwise; or (b) any information known to the Receiving

Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source

who obtained the information lawfully and under no obligation of confidentiality to the

Designating Party. Any use of Protected Material at trial shall require a separate agreement or

order.



                                                6
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 7 of 36 PageID #: 7897



                                           DURATION

       22.     Even after final disposition of this litigation, the confidentiality obligations

imposed by this Protective Order shall remain in effect until a Designating Party agrees

otherwise in writing or a court order otherwise directs. Final disposition shall be deemed to be

the later of (1) dismissal of all claims and defenses in this Litigation, with or without prejudice,

and (2) final judgment after the completion and exhaustion of all appeals, re-hearings, remands,

trials, or reviews of this Litigation, including the time limits for filing any motions or

applications for extension of time pursuant to applicable law.

                                        DESIGNATION

       23.     Any Producing Party may designate Discovery Material as CONFIDENTIAL,

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL –

SOURCE CODE in accordance with this Protective Order if such party in good faith believes

that such Discovery Material contains CONFIDENTIAL, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE information.

       24.     For information in documentary form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), designation in

conformity with this Protective Order requires that the Producing Party affix the legend

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE to each page that contains protected material, or include

the designation CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,

or HIGHLY CONFIDENTIAL – SOURCE CODE in the metadata produced with any

native-format electronic documents, or, if not practicable, as otherwise agreed by the Parties.

       25.     A Party or Third Party that makes original documents or materials available for



                                                 7
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 8 of 36 PageID #: 7898



inspection need not designate them for protection until after the inspecting Party has indicated

which material it would like copied and produced. During the inspection and before the

designation, all of the material made available for inspection shall be deemed HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, except any source code made available for

inspection shall be deemed HIGHLY CONFIDENTIAL – SOURCE CODE during the

inspection and before the designation. After the inspecting Party has identified the documents it

wants copied and produced, the Producing Party must determine which documents, or portions

thereof, qualify for protection under this Protective Order. Then, before producing the specified

documents, the Producing Party must affix the appropriate legend (CONFIDENTIAL, HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

CODE) to each page that contains Protected Material, or, if not practicable, as otherwise agreed

by the Parties. There will be no waiver of confidentiality, or any privilege or immunity, by the

inspection of Discovery Material before it is copied and marked pursuant to this Protective

Order. Inspection of Discovery Material by any Party shall be conducted by persons eligible

under Paragraphs 37, 38, and 44 below.

       26.     Documents and things produced or made available for inspection may be subject

to redaction, in good faith by the Producing Party, of information that is subject to the attorney-

client privilege, work-product immunity, or any other applicable privilege or immunity. Each

such redaction, regardless of size, shall be clearly labeled “Redacted – Privileged.”         This

Paragraph shall not be construed as a waiver of any Party’s right to seek disclosure of redacted

information.   The parties will separately agree to provisions for clawing back privileged

documents and for preparing privilege logs.

       27.     Information revealed during a deposition upon oral or written examination under



                                                8
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 9 of 36 PageID #: 7899



Fed. R. Civ. P. 30 shall be treated as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY for thirty (30) days (as calculated by Fed. R. Civ. P. 6) following receipt of the final

transcript by Outside Counsel for the Producing Party, but not thereafter unless, before the thirty

(30) day period has expired, Outside Counsel for the Producing Party notifies Outside Counsel

for the Receiving Party in writing that the Discovery Material set forth in the transcript is

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE. Counsel for any Party or Third Party also may designate

the transcript or portions thereof to be CONFIDENTIAL, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material during the deposition. The appropriate legend described in Paragraph 24 shall be

placed on the front of any deposition transcript (and, if recorded, any copies of the recording)

containing CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or

HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material.

       28.      Any pleading, brief, declaration, affidavit, expert report, or other filing that

contains,    describes,   or   discusses   CONFIDENTIAL        Discovery     Material,   HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material shall be filed under seal pursuant to

the requirements of D. Del. LR 5.1.3 and the Court’s CM/ECF procedures. The filing Party must

include on the cover page of the brief or other filing a descriptive legend in substantially the

following format or another suitable legend: “CONFIDENTIAL – FILED UNDER SEAL,”

“HIGHLY CONFIDENTIAL (ATTORNEYS’ EYES ONLY) – FILED UNDER SEAL,”

“HIGHLY CONFIDENTIAL (SOURCE CODE) – FILED UNDER SEAL.” Outside Counsel

for the Party filing papers containing, describing, or discussing CONFIDENTIAL, HIGHLY



                                                9
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 10 of 36 PageID #: 7900



CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material shall be responsible for providing appropriately redacted copies of the

filed document to the Court in accordance with Paragraph (G)(1) of the United States District

Court for the District of Delaware’s Revised Administrative Procedures Governing Filing and

Service by Electronic Means, Revised May, 2019. If the filing contains the CONFIDENTIAL,

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL –

SOURCE CODE Discovery Material of a party who did not file the document, within three (3)

days from the date of a filing made under seal, Outside Counsel for the filing Party or filing

Third Party shall deliver to Outside Counsel for the non-filing Party or Parties a proposed public

version of the under seal filing, which shall include the filing Party’s proposed redactions of any

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material. Within three (3) days after receipt of

the proposed public version, Outside Counsel for the non-filing Party shall provide any

additional redactions it believes appropriate. Redacted versions of papers filed under seal may

be made publicly available provided that (a) all CONFIDENTIAL, HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY, and HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material is redacted; and (b) such redacted versions are clearly marked “Public Version,” and

clearly identify each place where information or exhibits have been redacted or deleted.

                 CHALLENGING CONFIDENTIALITY DESIGNATIONS

       29.     Any Party may challenge a designation of confidentiality at any time. Unless a

prompt challenge to a Designating Party’s confidentiality designation is necessary to avoid

foreseeable, substantial unfairness, unnecessary economic burdens, or a significant disruption or

delay of the Litigation, a Party does not waive its right to challenge a confidentiality designation



                                                10
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 11 of 36 PageID #: 7901



by electing not to mount a challenge promptly after the original designation is disclosed.

       30.     The Challenging Party shall initiate the dispute resolution process by providing

written notice of each designation it is challenging and describing the basis for each challenge.

To avoid ambiguity as to whether a challenge has been made, the written notice must recite that

the challenge to confidentiality is being made in accordance with this specific paragraph of the

Protective Order. The parties shall attempt to resolve each challenge in good faith and must

begin the process by conferring in-person or telephonically within seven (7) days of the date of

service of notice. In conferring, the Challenging Party must explain the basis for its belief that

the confidentiality designation was not proper and must give the Designating Party an

opportunity to review the designated material, to reconsider the circumstances, and, if no change

in designation is offered, to explain the basis for the chosen designation. A Challenging Party

may proceed to the next stage of the challenge process only if it has engaged in this meet and

confer process first or establishes that the Designating Party is unwilling to participate in the

meet and confer process in a timely manner.

       31.     If the Parties cannot resolve a challenge without court intervention, the

Challenging Party may file and serve a motion, or otherwise invoke the Court’s discovery

dispute resolution process, challenging a confidentiality designation within fourteen (14) days of

the initial notice of challenge or within seven (7) days of the parties agreeing that the meet and

confer process will not resolve their dispute, whichever is later.

       32.     The burden of persuasion in any such challenge proceeding shall be on the

Designating Party. Frivolous challenges and those made for an improper purpose (e.g., to harass

or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party

to sanctions. All Parties shall continue to afford the material in question the level of protection



                                                 11
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 12 of 36 PageID #: 7902



to which it is entitled under the Producing Party’s designation until the Court rules on the

challenge.

                   ACCESS TO AND USE OF PROTECTED MATERIAL

       33.     CONFIDENTIAL          Discovery       Material,   HIGHLY      CONFIDENTIAL           –

ATTORNEYS’ EYES ONLY Discovery Material, and HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material produced by a Party or Third Party may be used by the Receiving

Party only for purposes of this Litigation.          Nothing in this Protective Order precludes a

Producing Party from using or disseminating its own Discovery Material, including

CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material, for purposes other than this Litigation.

       34.     At the deposition of any fact witness, unless agreed to by the Producing Party,

such witness may be shown CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material only if the witness is a current employee of the Producing Party or the

CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material reveals on its face that the witness authored the Discovery Material or received the

Discovery Material in the ordinary course of business and outside the context of this Litigation.

       35.     At the deposition of any corporate representative designated pursuant to Fed. R.

Civ. P. 30(b)(6) to testify on behalf of a Party on a particular topic or subject area, unless agreed

to by the Producing Party, such witness may be shown CONFIDENTIAL Discovery Material,

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY



                                                 12
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 13 of 36 PageID #: 7903



CONFIDENTIAL – SOURCE CODE Discovery Material only if the Producing Party is the

Party being deposed pursuant to Fed. R. Civ. P. 30(b)(6) or the CONFIDENTIAL Discovery

Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or

HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material reveals on its face that an

employee or agent of the Party being deposed pursuant to Fed. R. Civ. P. 30(b)(6) authored the

Discovery Material or received the Discovery Material in the ordinary course of business and

outside the context of this Litigation.

       36.     Third parties may designate as CONFIDENTIAL or HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY deposition transcripts of their witnesses and any Discovery

Material they produce, whether voluntarily or by subpoena, to the same extent and in the same

manner as Parties and any such CONFIDENTIAL Discovery Material shall be treated by the

Parties in the same manner as the CONFIDENTIAL Discovery Material produced by a Party.

Third Parties shall have the same rights and obligations under this Protective Order as parties and

may move the Court to enforce the provisions of this Protective Order.

              DISCLOSURE OF CONFIDENTIAL DISCOVERY MATERIAL

       37.     Unless otherwise directed by the Court or authorized in writing by the Producing

Party, CONFIDENTIAL Discovery Material may be disclosed by the Receiving Party only to the

following persons:

       (a)     The officers, directors, and employees of the Receiving Party to whom disclosure

is reasonably necessary for this litigation, including in-house counsel, paralegals, eDiscovery

teams, and secretarial staff;

       (b)     Any Outside Counsel;

       (c)     Any insurers of the Receiving Party to whom disclosure is reasonably necessary



                                                13
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 14 of 36 PageID #: 7904



for the purposes of this Litigation who have been identified to the Producing Party and who

agree to be bound by this Protective Order;

       (d)       Support personnel for Outside Counsel, such as law clerks, paralegals, secretaries,

and clerical staff, assisting with this Litigation under the supervision of Outside Counsel;

       (e)       Analysts, scientific advisors, and patent agents regularly employed by Outside

Counsel so long as they are subject to the same restrictions as Outside Counsel;

       (f)       Contract attorneys retained by a Party’s Outside Counsel for the sole purpose of

assisting with document review in this Litigation and who shall be subject to the same

restrictions as Outside Counsel;

       (g)       Any Expert who is expressly retained by any Outside Counsel to assist in this

Litigation, with disclosure only to the extent necessary to perform such work, who have signed

the “Acknowledgement and Declaration to be Bound” attached as Exhibit A and as to whom the

procedures set forth in Paragraph 40 have been followed;

       (h)       Support personnel for Experts, such as secretaries and clerical staff, assisting with

this Litigation under the supervision of an Expert;

       (i)       Any interpreter, court reporter, or other shorthand reporter or typist who is

translating, recording, or transcribing documents or testimony in connection with this Litigation;

       (j)       Professional Vendors;

       (k)       Personnel of the Court and all appropriate courts of appellate jurisdiction; and

       (l)       Any other person with the prior written consent of the Producing Party or by order

of this Court.

       38.       Unless otherwise directed by the Court or authorized in writing by the Producing

Party, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material may be



                                                  14
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 15 of 36 PageID #: 7905



disclosed by the Receiving Party only to the following persons, who shall be subject to the

limitations set forth in the Section of this Order entitled “Prosecution Bar”:

         (a)   Any Outside Counsel;

         (b)   Up to two (2) individuals who have been identified to the Producing Party as a

Party’s Designated In-House Counsel prior to receiving HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY Discovery Material and who agree to be bound by this Protective

Order;

         (c)   Any insurers of the Receiving Party to whom disclosure is reasonably necessary

for the purposes of this Litigation, who have been identified to the Producing Party and who

agree to be bound by this Protective Order, and as to whom the procedures in paragraph 41 have

been followed prior to receiving HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

Discovery Material;

         (d)   Support personnel for Outside Counsel, such as law clerks, paralegals, secretaries,

and clerical staff, assisting with this Litigation under the supervision of Outside Counsel;

         (e)   Analysts, scientific advisors, and patent agents regularly employed by Outside

Counsel so long as they are subject to the same restrictions as Outside Counsel;

         (f)   Contract attorneys retained by a Party’s Outside Counsel for the sole purpose of

assisting with document review in this Litigation and who shall be subject to the same

restrictions as Outside Counsel;

         (g)   Any Expert who is expressly retained by any Outside Counsel to assist in this

Litigation, including any associates or analysts working under the supervision of the Expert, with

disclosure only to the extent necessary to perform such work, who have signed the

“Acknowledgement and Declaration to be Bound” attached as Exhibit A and as to whom the



                                                 15
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 16 of 36 PageID #: 7906



procedures set forth in Paragraph 40 have been followed;

       (h)     Support personnel for Experts, such as secretaries and clerical staff, assisting with

this Litigation under the supervision of an Expert;

       (i)     Any interpreter, court reporter, or other shorthand reporter or typist who is

translating, recording, or transcribing documents or testimony in connection with this Litigation;

       (j)     Professional Vendors;

       (k)     Personnel of the Court and all appropriate courts of appellate jurisdiction; and

       (l)     Any other person requested with the prior written consent of the Producing Party

or by order of this Court who has signed the “Acknowledgement and Declaration to be Bound”

attached as Exhibit A.

       39.     CONFIDENTIAL Discovery Material or HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY Discovery Material shall not be disclosed to persons described in

Paragraph 37(c), (g), (h), or (l) or Paragraph 38(c), (g), (h), or (l) unless and until such person has

executed an acknowledgement in the form attached as Exhibit A. Either Outside Counsel or

Designated In-House Counsel must maintain a copy of the executed Exhibit A for each such

person during the Litigation and for one year thereafter.

       40.     Unless otherwise ordered by the Court or agreed to in writing by the Producing

Party, before a Party can disclose to an Expert described above in Paragraphs 37(g) and 38(g)

any information or item of the Producing Party that has been designated CONFIDENTIAL,

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL –

SOURCE CODE, Outside Counsel for the Receiving Party: (a) shall serve a notice on the

Producing Party identifying such individual by name and including an up-to-date curriculum

vitae (“CV”) or equivalent resume disclosing the individual’s employment history, past or



                                                  16
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 17 of 36 PageID #: 7907



present relationship with any of the Parties and Affiliates, an identification of the individual’s

employment and consulting relationships for the past five (5) years (to the extent such

information is not disclosed on the individual’s curriculum vitae), all cases in which the

individual has testified in a deposition or a trial in the past five (5) years, an indication of

whether Outside Counsel for the Receiving Party intends to show the individual HIGHLY

CONFIDENTIAL – SOURCE CODE or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY Discovery Material, and an executed acknowledgment from the individual to whom the

disclosure is to be made, in the form of Exhibit A attached hereto; and (b) shall abide by the

provisions of Paragraph 41.         The Party must also serve the individual’s executed

“Acknowledgement and Declaration to be Bound” attached as Exhibit A.

       41.     If a Producing Party objects to the proposed disclosure to such individual within

five (5) days of disclosure, the Parties shall meet and confer in-person or telephonically in good

faith within three (3) days from receipt of the timely written objection to resolve the concerns

giving rise to the objection. Any such objection must set forth in detail the grounds on which it

is based. If the Parties are unable to reach agreement regarding such disclosure, the objecting

Party will have five (5) days from the date of the meet and confer to seek relief from the Court.

The burden shall be on the objecting Party to demonstrate to the Court why such individual

should not be permitted to receive CONFIDENTIAL and HIGHLY CONFIDENTIAL –

ATTORNEYS’        EYES      ONLY      Discovery     Material   under    the   Protective   Order.

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, and HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material shall not be disclosed to such

individual pending the Court’s resolution of the dispute. If relief is not sought from the Court

within that time, the objection shall be deemed withdrawn. The foregoing time periods may be



                                               17
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 18 of 36 PageID #: 7908



extended or shortened by agreement of the Parties or ordered by the Court.

       42.     The recipient of any CONFIDENTIAL Discovery Material, HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material that is provided under this Protective

Order (including any copies or excerpts made thereof) shall maintain such Discovery Material in

a secure and safe area and shall exercise reasonable and proper care with respect to the storage,

custody, use, and/or dissemination of such Discovery Material. The recipient of

CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material produced in electronic form shall maintain such Discovery Material on a secure,

password-protected computer, drive, or server with access restricted to persons authorized under

Paragraphs 37, 38, and 44, respectively.

                                         SOURCE CODE

       43.     To the extent production of source code becomes necessary in this case, a

Producing Party may designate source code as HIGHLY CONFIDENTIAL – SOURCE CODE if

it comprises or includes confidential, proprietary, or trade secret source code.

       44.     Discovery Material designated as HIGHLY CONFIDENTIAL – SOURCE CODE

shall be subject to all of the protections afforded to HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY Discovery Material, and may be disclosed only to the following

persons, who shall be subject to the limitations set forth in the Section of this Order entitled

“Prosecution Bar”:

       (a)     the Receiving Party’s Outside Counsel in this Litigation, as well as employees of

said Outside Counsel to whom it is reasonably necessary to disclose the information for this



                                                 18
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 19 of 36 PageID #: 7909



Litigation;

       (b)     Support personnel for Outside Counsel, such as law clerks, paralegals, secretaries,

and clerical staff, assisting with this Litigation under the supervision of Outside Counsel, with

disclosure only to the extent necessary to perform such work;

       (c)     Experts who are expressly retained by the Receiving Party’s Outside Counsel to

assist in this Litigation, including any associates or analysts working under the supervision of the

Expert, with disclosure only to the extent necessary to perform such work, who have signed the

“Acknowledgement and Declaration to be Bound” attached as Exhibit A and as to whom the

procedures set forth in Paragraphs 40 and 41 have been followed;

       (d)     Support personnel for Experts, such as secretaries and clerical staff, assisting with

this Litigation under the supervision of an Expert, with disclosure only to the extent necessary to

perform such work;

       (e)     Any interpreter, court reporter, or other shorthand reporter or typist who is

translating, recording, or transcribing documents or testimony in connection with this Litigation;

       (f)     Personnel of the Court and all appropriate courts of appellate jurisdiction; and

       (g)     Any other person requested with the prior written consent of the Producing Party

or by order of this Court who has signed the “Acknowledgement and Declaration to be Bound”

attached as Exhibit A.

       45.     The Receiving Party shall identify in writing to the Producing Party any

individual who will be conducting the inspection or will be present during the inspection of the

source code at least 48 hours prior to the first time any such individual is inspecting the source

code and at least 24 hours prior to any subsequent times.

       46.     An electronic copy of source code or executable code (collectively, “Source



                                                19
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 20 of 36 PageID #: 7910



Code”) shall be made available for inspection on two stand-alone computers. Any Source Code

produced in discovery shall be made available for inspection, in its native form and native

directory structure as organized and kept in the ordinary course of business allowing it to be

reasonably reviewed and searched, during normal business hours (9:00 a.m. to 5:00 p.m. local

time, Monday-Friday, excluding holidays) or at other mutually agreeable times, at a mutually

agreed upon location. The Receiving Party shall not copy, remove, or otherwise transfer any

portion of the Source Code in any way, including copying by handwriting or onto any recordable

media or recordable device.      Except as otherwise provided herein, no electronic devices,

including cellular phones, PDAs, cameras, and voice recorders, will be permitted in the secure

location. The Receiving Party’s Source Code reviewers will be entitled to take notes relating to

the Source Code, such as directories/filenames into the notes, but not verbatim copies of the

source code itself. Such notes will be treated the same as original printouts.

       47.     The stand-alone, secured computers shall run a reasonably current version of the

Microsoft Windows operating system in a secured, climate-controlled (reasonable temperature

and humidity level) room without Internet access or network access to other computers (the

“Source Code Computer”). The Source Code Computer shall have at least one screen with

resolution of no less than 1920 x 1200, a mouse and keyboard. If requested by the Receiving

Party, the Producing Party shall load any reasonable software analysis tools provided by the

Receiving Party (provided that installation or use of such software does not violate other

provisions of this Protective Order), including: Grep, Understand, Visual Slick Edit, Source-

Navigator, PowerGrep, ExamDiff Pro, Beyond Compare, Araxis Merge, Adobe Reader,

Microsoft Office Viewer(s), Notepad++, and/or Cygwin, provided that the Receiving Party

provide the Producing Party with at least four (4) days’ notice prior to the intended use of public



                                                20
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 21 of 36 PageID #: 7911



software tools, or four (4) days after provision of license(s) to any non-public software to the

Producing Party. The Receiving Party and its experts may need to utilize certain automated

forensic tools as part of the Source Code review procedure. Such tools may be used to compare

Source Code. The Parties will work together to agree on acceptable forensic tools and

procedures. The Receiving Party is responsible for complying with any licensing terms for such

software analysis and forensic tools, including paying for any Third-Party costs or fees

associated with providing those tools. The Producing Party may visually monitor the activities

of the Receiving Party’s representatives during any source code review, but only to ensure that

there is no unauthorized recording, copying, or transmission of the source code.

       48.     The Receiving Party may request paper copies of portions of source code that are

reasonably necessary for the preparation of court filings, pleadings, expert reports, or other

papers, or for deposition or trial, but shall not request paper copies for the purposes of reviewing

the source code other than electronically in the first instance. In the event that the Receiving

Party believes there is a need to print more than fifteen (15) contiguous pages of a file, or more

than a total of 100 printed pages of a file, the burden shall be on the Receiving Party to

demonstrate that such printed portions are no more than is reasonably necessary for a permitted

purpose and not merely printed for the purposes of review and analysis elsewhere. A “page” for

the purposes of this limitation will be defined as an 8.5 x 11” sheet of paper with 12-point font.

The Producing Party shall provide all such source code in paper form on watermarked paper

including bates numbers and the label “HIGHLY CONFIDENTIAL - SOURCE CODE.”

Counsel for the Producing Party shall provide two (2) copies of such original printouts to counsel

for the Receiving Party within two (2) business days of being notified that such original printouts

have been made absent an objection by the Producing Party that the production exceeds the page



                                                21
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 22 of 36 PageID #: 7912



limits set forth in this Protective Order. The Producing Party may challenge the amount of

Source Code requested in hard copy form pursuant to the dispute resolution procedure and

timeframes set forth in Section “CHALLENGING CONFIDENTIALITY DESIGNATIONS”

whereby the Producing Party is the “Challenging Party” and the Receiving Party is the

“Designating Party” for purposes of dispute resolution.

       49.     The Receiving Party shall maintain a record of any individual who has inspected

any portion of the Source Code in electronic or paper form. Outside Counsel for the Receiving

Party shall maintain any printed portions of the Source Code in a secured, locked area. The

Receiving Party shall not create any copy without the Producing Party’s consent, including

handwritten, electronic, or other images of the paper copies and shall not convert any of the

information contained in the paper copies into any electronic format.

       50.     Notwithstanding the foregoing, an Expert reviewing the Source Code may make

hand-written notes identifying the portions of the Source Code for which the Receiving Party

may request paper copies. To the greatest extent practicable, such notes will consist only of

references to file names, line numbers, function names, or other information that does not consist

of the actual contents of the source code.

       51.     For depositions involving source code, the Receiving Party may bring the copies

of printed source code. In the event a Source Code Computer is needed for the deposition, at

least five (5) days before the date of the deposition, the Receiving Party shall notify the

Producing Party about its wishes to use a Source Code Computer at the deposition.              The

Receiving Party shall make available the Source Code Computer after such a request. Source

code may not be shown to anyone at a deposition who is not authorized to access the code under

this Protective Order, and it shall not be attached or made an exhibit to the deposition transcript.



                                                22
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 23 of 36 PageID #: 7913



To the greatest extent practicable, references to source code during a deposition or in

submissions to the Court shall be to file names, line numbers, function names, or other

information that does not reveal the actual contents of the source code.

        52.     Nothing in this Protective Order shall be construed as a representation or

admission that source code is properly discoverable in this action, or to obligate any Party to

produce any source code. The Source Code provisions included herein are the minimum

restrictions on source code production and are without waiver to the inclusion of additional

limitations once the scope of source code discovery is clarified.

 PRODUCING A THIRD PARTY’S PROTECTED MATERIALS IN THIS LITIGATION

        53.     In the event that a Party is required, by a valid discovery request, to produce a Third

Party’s confidential information in its possession, and the Party is subject to an agreement restricting

the ability to produce the Third Party’s confidential information, then the Party shall:

                (a) promptly notify in writing the requesting Party and the Third Party that some or

                    all of the information requested is subject to a confidentiality agreement with a

                    Third Party;

                (b) promptly provide the Third Party with a copy of the Protective Order and the

                    relevant discovery request(s); and

                (c) promptly make the information requested available for inspection by the Third

                    Party.

        54.     If the Third Party fails to seek a protective order or other relief from this Court within

14 days of receiving the notice and accompanying information, the Third Party’s confidential

information responsive to the discovery request shall be produced, with an appropriate confidentiality

designation. If the Third Party timely seeks a protective order, the Third Party’s confidential

information responsive to the discovery request shall not be produced before a determination by the


                                                   23
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 24 of 36 PageID #: 7914



Court. Absent a Court order to the contrary, the Third Party shall bear the burden and expense of

seeking protection in this Court of its Protected Material.

                                       PROSECUTION BAR

        55.     Absent written consent from the Producing Party, any Outside Counsel, or any

other person who reviews HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY or

HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material of another Party, shall not

be involved directly or indirectly (including communicating or advising) in the prosecution of

patents or patent applications relating to technologies disclosed in U.S. Patent Nos. 8,209,687

and 8,793,679, i.e., optimizing virtual machines across multiple physical machines in data

centers before any foreign or domestic agency, including the United States Patent and Trademark

Office on behalf of a patentee. The purpose of this prosecution bar is to prohibit and prevent any

person affiliated with a Receiving Party from using HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material of a Producing Party to influence the drafting or amendment of the claims of any

existing or future patent so that the patents read on the Producing Party’s past, present, or future

products.

        56.     To avoid any doubt, “prosecution” as used in this section does not include

representing a Party challenging a patent before a domestic or foreign agency (including, but not

limited to, any post-grant proceedings). Nor does “prosecution” as used in this section include

representing a patent-holder in a reissue protest, supplemental examination proceeding, post-

grant review, ex parte reexamination, or inter partes review, so long as the proceeding is not

initiated by the patent-holder itself for any of its own patents, and so long as the individuals

involved in the representation have no involvement in and do not advise regarding drafting,

editing, or approving claim language. This Prosecution Bar shall begin when access to HIGHLY
                                                   24
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 25 of 36 PageID #: 7915



CONFIDENTIAL – ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material is first received by the affected individual and shall end one (1) year

after access to HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material has ended for the affected individual.

                                      EXPORT CONTROL

       57.     Disclosure of Protected Material shall be subject to all applicable laws and

regulations relating to the export of technical data contained in such Protected Material,

including the release of such technical data to foreign persons or nationals in the United States or

elsewhere.    The Producing Party shall be responsible for identifying any such controlled

technical data, and the Receiving Party shall take measures necessary to ensure compliance.

       58.     The Parties are not currently aware of any legal restrictions or other limitations

implicated by the provision of this Protective Order making source code and certain potential

deponents available in Canada (as opposed to the United States). If the parties learn of any such

legal restrictions or other limitations that would impede VMware’s ability to use such evidence

in this Litigation as if it had been provided, taken, or otherwise obtained in the United States,

Densify agrees to waive any such restrictions or limitations that are waivable and, as part of this

Protective Order, the Court accepts such waiver. To the extent the parties learn of any non-

waivable restrictions or limitations that would impede VMware’s ability to use such evidence in

this Litigation as if it had been provided, taken, or otherwise obtained in the United States,

Densify agrees to make such evidence available in the United States. The parties also agree that

nothing in this Protective Order constitutes a concession by Densify or VMware that its source

code is relevant or discoverable in this Litigation.




                                                 25
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 26 of 36 PageID #: 7916



                                    EXPERT DISCOVERY

       59.     In accordance with Federal Rule of Civil Procedure 26(b), communications and

exchanges between counsel and Experts (including testifying Experts), including those made in

preparing drafts of expert reports and declarations, are not discoverable unless the Expert relies

on any such communication to support his or her opinion. In addition, draft expert reports and

declarations are not discoverable. Communications and exchanges between counsel and non-

testifying Expert witnesses are not discoverable. Notes made by Experts for purposes of this

Litigation are not discoverable.         Neither Party shall seek non-discoverable Expert

communications, exchanges, notes, or draft reports or declarations.

    NO WAIVER OF PRIVILEGE BY VIRTUE OF INADVERTENT DISCLOSURE

       60.     The inadvertent production by a Party of Discovery Material subject to the

attorney-client privilege, work-product protection, or any other applicable privilege or protection

will not waive the applicable privilege and/or protection, including in this Litigation or in any

other federal or state proceeding. This provision constitutes an Order under Federal Rule of

Evidence 502(d). Upon discovery of the inadvertent production of Discovery Material over

which a privilege or protection is claimed, a Producing Party may promptly request the return of

such inadvertently produced Discovery Material. Upon a request from any Producing Party who

has inadvertently produced Discovery Material that it believes is privileged and/or protected, the

Receiving Party shall immediately destroy or return such Discovery Material and all copies to

the Producing Party and certify compliance.

                                 FAILURE TO DESIGNATE

       61.     The failure by a Producing Party to designate Discovery Material as

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY



                                                26
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 27 of 36 PageID #: 7917



CONFIDENTIAL – SOURCE CODE shall not be a waiver of such designation provided that the

Producing Party that fails to make such designation informs the Receiving Party that such

Discovery Material is CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE promptly after the failure to

designate first became known to the Producing Party. The failure by a Producing Party to

designate    Discovery   Material   as   CONFIDENTIAL,        HIGHLY      CONFIDENTIAL         –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE shall not

preclude a Party from seeking relief from the Court at a later date requesting imposition of such

designation or challenging the propriety thereof.    The Producing Party shall reproduce the

Discovery Material with the correct confidentiality designation within seven (7) days upon its

notification to the Receiving Party. Upon receiving the Discovery Material with the correct

confidentiality designation, the Receiving Party shall return or securely destroy all Discovery

Material that was not designated properly and certify compliance.

       62.     In the event of disclosure of CONFIDENTIAL, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material to any person not authorized to such access under this Protective Order, the Party

responsible for having made such disclosure, and each Party with knowledge thereof, shall

immediately inform Outside Counsel for the Party whose CONFIDENTIAL, HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material has been disclosed of all known relevant information concerning the

nature and circumstances of the disclosure. The Party responsible for improperly disclosing such

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material shall also promptly take all reasonable



                                               27
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 28 of 36 PageID #: 7918



measures to retrieve the improperly disclosed CONFIDENTIAL, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material and to ensure that no further or greater unauthorized disclosure and/or use thereof is

made.

                       RETURN/DESTRUCTION OF MATERIALS

        63.   Not later than seventy-five (75) days (as calculated by Fed. R. Civ. P. 6) after the

final deposition of this Litigation as defined in the Section of this Order entitled “DURATION”,

all CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material, including all copies thereof, shall be

returned to the Producing Party or destroyed, such election to be made by the Receiving Party,

except that each Outside Counsel may retain their emails and any attachments relating to this

case, and one (1) archival copy of all papers filed with the Court, expert reports, discovery

responses, transcripts of testimony and exhibits, correspondence, mediation briefs, and their own

work product containing such Discovery Material, and provided that such Outside Counsel and

their respective employees shall not disclose any Party’s CONFIDENTIAL, HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material contained therein to any person or entity except pursuant to a written

agreement with the Producing Party or as otherwise provided in this Protective Order and shall

maintain the safeguards set forth in Paragraph 33. Not later than ninety (90) days (as calculated

by Fed. R. Civ. P. 6) after the termination of this Litigation, the Party receiving any

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material shall certify in writing that all such

material has been returned or destroyed.



                                               28
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 29 of 36 PageID #: 7919



                              MISCELLANEOUS PROVISIONS

       64.     This Protective Order is without prejudice to the right of any Party to seek further

or additional protection of information for which the protection of this Protective Order is not

believed by any Party to be adequate. Nothing in this Protective Order shall be deemed to bar or

preclude any Producing Party from seeking such additional protection, including, without

limitation, an order that certain information may not be discovered at all.

       65.     The entry of this Protective Order shall not be construed as a waiver of any right

to object to the furnishing of information in response to discovery, and except as expressly

provided, shall not relieve any party of the obligation of producing information in the course of

discovery.

       66.     If at any time CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material of a Producing Party is subpoenaed from a Receiving Party or is the subject of a

discovery request directed to a Receiving Party in any proceeding before any court or arbitral,

administrative, or legislative body, the person to whom the subpoena or other request is directed

shall immediately give written and email notice pursuant to the provisions of Paragraph 69 and

shall provide the Producing Party with an opportunity to object to the production of such

materials. If the Producing Party does not seek a protective order within fifteen (15) days (as

calculated by Fed. R. Civ. P. 6) of the date written notice is given, the Receiving Party to whom

the subpoena or other request is directed may produce, on or after the date set for production in

the subpoena or other request, but not prior to the end of the fifteen (15) day notice period, such

material in response thereto, under a protective order with confidentiality provisions equal to or

more restrictive than those of this Protective Order.



                                                 29
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 30 of 36 PageID #: 7920



       67.     Other Proceedings. By entering this Protective Order and limiting the disclosure

of information in this case, the Court does not intend to preclude another court from finding that

information may be relevant and subject to disclosure in another case. Any person or party

subject to this Protective Order who becomes subject to a motion to disclose another party’s

information designated as CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE pursuant to this Protective

Order shall promptly notify that party of the motion so that the party may have the opportunity to

appear and be heard on whether that information should be disclosed.

       68.     Outside Counsel shall have the right to exclude from depositions, other than the

deponent and the reporter, any person who is not authorized under this Protective Order to

receive CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or

HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material. Such right of exclusion

shall be applicable only during periods of examination or testimony directed to

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material.

       69.     All notices during this Litigation required by this Protective Order are to be made

by email to a Party’s Outside Counsel (including, if available, to Outside Counsel’s service

distribution email address designated for this Litigation), and all notices subsequent to the

termination of Litigation are to be made by email and U.S. mail to a Party’s Outside Counsel and

the office of the Party’s general counsel, if known. The date by which a Party receiving notice

shall respond or otherwise take action shall be computed from the date of service as calculated

by Fed. R. Civ. P. 5. Any of the notice requirements herein may be waived in whole or in part,

but only in writing signed by Outside Counsel for the Producing Party.



                                               30
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 31 of 36 PageID #: 7921



         70.   Nothing in this Protective Order shall bar or otherwise restrict any Outside

Counsel from rendering advice to his or her client with respect to this Litigation and, in the

course    thereof,   relying   in   a   general   way    upon    his   or   her   examination    of

CONFIDENTIAL,HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material produced or exchanged in this

Litigation: provided, however, that in rendering such advice and in otherwise communicating

with a person not permitted access to CONFIDENTIAL, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material under this Protective Order, the Outside Counsel shall not disclose the contents of

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material produced by any other Party or Third

Party.

         71.   Execution of this Protective Order shall not constitute a waiver of the right of any

Party to claim in this Litigation or otherwise that any document, communication, or any portion

thereof (a) is privileged or otherwise non-discoverable or (b) is not admissible in evidence in this

Litigation or any other proceeding.

         72.   Each person who receives CONFIDENTIAL, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material agrees to be subject to the jurisdiction of this Court for the purpose of any proceedings

relating to the performance under, compliance with, or violation of this Protective Order.

         73.   This Protective Order may be amended by the agreement of Outside Counsel for

the Parties in the form of a written Stipulated Amended Protective Order signed by each Party’s

Outside Counsel and filed with the Court for approval. The Court retains the right to allow



                                                  31
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 32 of 36 PageID #: 7922



disclosure of any subject or CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material covered

by this Protective Order or to modify or vacate this Protective Order at any time in the interest of

justice.

           74.   Neither the termination of this Litigation nor the termination of employment of

any person with access to any CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material shall

relieve any individual from the obligation of maintaining the confidentiality of such information

in accordance with this Protective Order. The Court shall retain jurisdiction to enforce the terms

of the Protective Order after final termination of this Litigation.




                                                  32
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 33 of 36 PageID #: 7923



Dated: July 26, 2019                      Respectfully submitted,

                                             /s/ Kenneth L. Dorsney
                                          Kenneth L. Dorsney (No. 3726)
                                          kdorsney@morrisjames.com
                                          Morris James LLP
                                          500 Delaware Avenue, Suite 1500
                                          Wilmington, DE 19801
                                          Telephone: (302) 888-6800


Sarah O. Jorgensen (pro hac vice)         Courtland L. Reichman (pro hac vice)
sjorgensen@reichmanjorgensen.com          creichman@reichmanjorgensen.com
Reichman Jorgensen LLP                    Shawna Ballard (pro hac vice)
1201 West Peachtree, Suite 2300           sballard@reichmanjorgsensen.com
Atlanta, GA 30309                         Jennifer P. Estremera (pro hac vice)
Telephone: (650) 623-1403                 jestremera@reichmanjorgensen.com
Telecopier: (650) 623-1449                Phillip J. Lee (pro hac vice)
                                          plee@reichmanjorgensen.com
Christine E. Lehman (pro hac vice)        Joachim B. Steinberg (pro hac vice)
clehman@reichmanjorgensen.com             jsteinberg@reichmanjorgensen.com
Reichman Jorgensen LLP                    Michael G. Flanigan (pro hac vice)
1615 M Street, NW, Suite 300              mflanigan@reichmanjorgensen.com
Washington, DC 20036                      Kate Falkenstien (pro hac vice)
Telephone: (202) 894-7311                 kfalkenstien@reichmanjorgensen.com
Telecopier: (650) 623-1449                Reichman Jorgensen LLP
                                          100 Marine Pkwy, Suite 300
Jaime F. Cardenas-Navia (pro hac vice)    Redwood Shores, CA 94065
jcardenas-navia@reichmanjorgensen.com     Telephone: (650) 623-1401
Wesley L. White (pro hac vice)            Telecopier: (650) 623-1449
wwhite@reichmanjorgensen.com
Reichman Jorgensen LLP                    Gary J. Toman (pro hac vice)
100 Park Avenue, Suite 1600               Gtoman@wwhgd.com
New York, NY 10017                        Weinberg Wheeler Hudgins Gunn & Dial
Telephone: (646) 921-1474                 3344 Peachtree Road NE, Suite 2400
Telecopier: (650) 623-1449                Atlanta, GA 30326
                                          Telephone: (404) 876-2700
                                          Telecopier: (404) 875-9433

                                          ATTORNEYS FOR PLAINTIFFS
                                          CIRBA, INC. and CIRBA IP, INC.




                                         33
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 34 of 36 PageID #: 7924



      OF COUNSEL:                       YOUNG CONAWAY STARGATT &
                                        TAYLOR, LLP
      Michael A. Jacobs
      Richard S. J. Hung
      MORRISON & FOERSTER LLP
      425 Market Street                           /s/ Samantha G. Wilson
      San Francisco, CA 94105                  Anne Shea Gaza (No. 4093)
      (415) 268-7000                           Samantha G. Wilson (No. 5816)
      mjacobs@mofo.com                         Rodney Square
      rhung@mofo.com                           1000 North King Street
                                               Wilmington, DE 19801
      Bita Rahebi                              (302) 571-6600
      MORRISON & FOERSTER LLP                  agaza@ycst.com
      707 Wilshire Boulevard                   swilson@ycst.com
      Los Angeles, CA 90017
                                               Attorneys for VMware, Inc.
      (213) 892-5200
      brahebi@mofo.com

      Scott F. Llewellyn
      MORRISON & FOERSTER LLP
      4200 Republic Plaza
      370 Seventeenth Street
      Denver, CO 80202-5638
      (303) 592-2204
      sllewellyn@mofo.com



SO ORDERED this ____ day of ________________, 2019.



                                            ____________________________________
                                             Chief, United States District Court Judge




                                       34
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 35 of 36 PageID #: 7925



                                           EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CIRBA INC. D/B/A DENSIFY                             Civil Action No. 1:19-cv-00742-LPS
 and CIRBA IP, INC.,

                         Plaintiffs,                  JURY TRIAL DEMANDED

        v.

 VMWARE, INC.,

                         Defendant.



             ACKNOWLEDGEMENT AND DECLARATION TO BE BOUND

       I, _____________________________ [print or type full name], of _________________

[print or type full address], declare under penalty of perjury that I have read in its entirety and

understand the Protective Order that was issued by the United States District Court for the

District of Delaware on ___________ [date] in the above-captioned Litigation.

       I have received and carefully read the Protective Order in this Litigation and understand

its provisions. Specifically, I understand that I am obligated, under order of the Court, to hold in

confidence and not to disclose the contents of anything marked “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL

– SOURCE CODE,” except as permitted by the Protective Order. According to the restrictions

of Section (“ACCESS TO AND USE OF PROTECTED MATERIAL”) of the Protective Order,

I will use Discovery Material, including CONFIDENTIAL Discovery Material, HIGHLY

CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material, or information derived therefrom,

                                                35
Case 1:19-cv-00742-LPS Document 111 Filed 07/26/19 Page 36 of 36 PageID #: 7926



solely for purposes relating to the above-captioned Litigation. I will never use such Discovery

Material or information derived therefrom, directly or indirectly, in competition with the

Producing Party nor will I permit others to do so. I will not knowingly provide strategic or

operation consulting for companies that directly compete with a Party in the relevant area

relating to technologies disclosed in U.S. Patent Nos. 8,209,687 and 8,793,679, i.e., optimizing

virtual machines across multiple physical machines in data centers, such as Apptio / Fitted Cloud

/ Cloudability, Cloudamize, CloudCheckr, Densify / Cirba, DivvyCloud, Flexera / Rightscale,

HPE Consumption Explorer / Cloud Cruiser, Metricly, Microsoft Azure Cost Management /

Cloudyn, Nutanix Beam, Opsani, ParkMyCloud, Spotinst, Turbonomic, and VMware /

CloudHealth, for one (1) year after my access to Discovery Material ends. In addition to the

foregoing, I understand that I must abide by all of the provisions of the Protective Order.

       I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

Protective Order in this Litigation. I declare under penalty of perjury of the laws of the United

States that the foregoing is true and correct.

       Respectfully submitted,

       Date:

       Signature




                                                 36
